DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 9/14/21, with respect to claims 14, 15, 17, 24, 25 and 27 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 14, 15, 17, 24, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to quasi co-location information in a beamforming. None of the prior art teach or suggest a processing unit configured to configure a part of reference signals in the group of second reference signals to include quasi co-located information, the quasi co-located information indicating a correlation between resources for the group of second reference signals including the quasi co-located information and resources for the first reference signal corresponding to the group of second reference signals, wherein the processing unit is further configured to: when a first type of first reference signal in the plurality of first reference signals is a first synchronization signal, and a second type of first reference signal in the plurality of first reference signals is a first channel state information reference signal, configure a part of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information 
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632